Appeals by the defendants from two judgments (one as to each of them) of the Supreme Court, Queens County (Zelman, J.), *745both rendered February 8, 1985, convicting them of assault in the first degree, after a nonjury trial, and imposing sentences.
Judgments affirmed, and cases remitted to the Supreme Court, Queens County, for further proceedings pursuant to CPL 460.50 (5).
Viewing the evidence in the light most favorable to the People, we find that the trial court, sitting as the trier of fact, properly determined the issues concerning the credibility of the witnesses and the weight to be given to the evidence.
Contrary to the defendants’ contentions on these appeals, there is sufficient evidence in the record to support the court’s conclusion that the People established beyond a reasonable doubt that the defendants, acting in concert, intended to inflict serious physical injury upon the victim which resulted in the loss of his eye (see, Matter of Anthony M., 63 NY2d 270; People v Hayes, 117 AD2d 621).
We also have considered the defendants’ remaining contentions and find them to be without merit. Thompson, J. P., Niehoff, Rubin and Kunzeman, JJ., concur.